Citation Nr: 0214047	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound to the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied an evaluation in excess of 30 
percent for residuals of a gunshot wound to the left foot.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the left foot 
are manifested by partial amputation of the great and second 
toes, a heel spur with plantar calcification, bony ankylosis, 
and degenerative changes in the left great toe.


CONCLUSION OF LAW

The schedular criteria for a rating of 40 percent for 
residuals of a gunshot wound to the left foot have been met.  
38 U.S.C. §§ 1155, 5107(b) (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran served in World War II and is the recipient of 
the Purple Heart Medal among other military decorations.  
Service medical records indicate that he incurred injury to 
his left foot in February 1945, while making a combat 
parachute jump on Corregidor Island in the Philippines.  He 
was wounded in action by an enemy hand grenade at which time 
he sustained complete, compound, comminuted fractures of the 
1st, 2nd, 3rd, and 4th left metatarsals and phalanx of the left 
great toe.  Three days later, the veteran's distal phalanx of 
the left great toe was amputated surgically.  

By January 1948 RO decision, service connection for residuals 
of a gunshot wound to the left foot was granted.  For a time 
in 1946, a 50 percent rating was assigned; subsequently a 40 
percent evaluation was assigned; however, effective March 22, 
1948, the evaluation was reduced to 30 percent.

In September 1993, he filed a claim, in pertinent part, for 
increased rating of his left foot disability.  

By June 1994 rating decision, the RO denied increased rating 
for residuals of a gunshot wound to the left foot.  In 
September 1994, the RO again denied increased rating for 
residuals of a gunshot wound to the left foot.

The December 1994 notice of disagreement reflected that his 
"amputated stubs" were painful and tender to touch.

In August 1995, the veteran testified at a personal hearing 
at the RO that he had increasing and constant pain in his 
left foot.  He stated that he did not have full use of the 
left foot even with the use of orthopedic shoes.  He 
indicated that he "stumbled and stomped around" and stated 
that he could not walk on bare feet, in socks, or in 
slippers.  He testified that he was able to walk a mile but 
then needed to rest before resuming the walk.  He stated that 
walking a mile was difficult, but that he "toughed it out."  

On July 1998 fee-basis medical examination, he complained of 
relatively constant left foot pain, difficulty stepping, and 
an inability to walk in bare feet.  He stated that he had 
been using a cane for the previous 30 years and that he used 
analgesics to alleviate the pain.  On objective examination, 
the examiner noted that the left great and second toes were 
partially amputated. The veteran's gait was antalgic, and he 
required a cane and special shoe inserts.  The examiner 
indicated that walking on inclines would be difficult.

On October 1998 fee-basis medical examination, the veteran 
reported left foot pain.  The examiner noted calluses on the 
left foot and well as a hammertoe deformity of the left 
second toe.  The examiner also noted a partial amputation of 
the left great and second toes.  There was moderately marked 
left foot degenerative joint disease.

By August 2000 rating decision, the RO declined to increase 
the veteran's rating for his left foot disability beyond 30 
percent.

On July 2001 fee-basis examination, the veteran reported that 
he used a rack to keep the bedclothes off of his left foot at 
night.  He used a cane in the right hand and had difficulty 
walking.  There was bony ankylosis of the first four toes and 
limitation of motion of the fifth toe.  There was marked 
sensitivity in the toes, particularly in the first three.  
Marked left foot degenerative changed were seen on X-ray 
study.  The examiner diagnosed status post gunshot wound to 
the left foot with residual amputation of the great toe and 
second toe, a heel spur with plantar calcification, bony 
ankylosis, and degenerative changes in the left great toe.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2001) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

The veteran's left foot disability is rated 30 percent 
disabling under Code 5284 pertaining to "foot injuries, 
other."  38 C.F.R. § 4.71a (2001).  Under that code, a 30 
percent disability rating is warranted for "severe" foot 
injuries, a 20 percent disability rating is appropriate if 
such foot injuries are "moderately severe," and 10 percent 
disability rating is appropriate for "moderate" foot 
injuries.  Id.  A note appended to Code 5284 indicates that 
with actual loss of use of the foot, a 40 percent evaluation 
is warranted.  Id.  The Board notes that the veteran is not 
entirely incapable of using his foot.  However, he is able to 
walk only while wearing shoes and can only ambulate for 
relatively short distances.  Some of his toes are ankylosed, 
he suffers from a hammertoe, and radiologic studies indicate 
degenerative changes.  Additionally, he suffers constant 
pain.  Thus, the Board concludes that the veteran has 
effectively lost use of his left foot, and a 40 percent 
evaluation is warranted under Code 5284.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.  The Schedule does not contain a 
diagnostic code for the evaluation of ankylosis or limitation 
of motion of the toes.  However, a 10 percent evaluation 
under Code 5003 is not warranted because arthritis and toe 
limitation of motion have already been taken into account in 
the assignment of the maximum rating available for loss of 
use of the left foot under Code 5284.  An additional 
evaluation under Code 5003 would constitute prohibited 
pyramiding.  Esteban, supra.

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 
5171.  An evaluation under this code in addition to an 
evaluation under Code 5284 would constitute prohibited 
pyramiding.  See Id.  Thus, additional compensation under 
Code 5171 is not warranted in this instance.  

Code 5172 provides that amputation of one or two toes, other 
than the great toe, with removal of the metatarsal head, 
warrants a 20 percent rating.  Amputation of one or two toes, 
other than the great toe, without removal of the metatarsal 
head, warrants a zero percent rating.  38 C.F.R. § 4.71a.  A 
rating under this code in addition to a rating under Code 
5284 would constitute prohibited pyramiding.  See Esteban, 
supra.  Thus, additional compensation under Code 5172 is not 
warranted.

Under Code 5282, a noncompensable rating is assigned for 
hammertoe involving single toes.  38 C.F.R. § 4.71a.  A 10 
percent rating is warranted for hammertoe involving all toes, 
unilateral without claw foot.  Id.  The veteran has a 
hammertoe deformity of the second left toe.  That entitles 
him to a noncompensable rating.  However, the Board cannot 
grant an rating under this code as such symptomatology was 
already taken into account in assigning a 40 percent rating 
under Code 5284.  See Esteban, supra.

Code 5283, pertains to the rating of the malunion or nonunion 
of the tarsal or metatarsal bones.  A 10 percent rating is 
warranted if the malunion or nonunion is moderate in nature.  
A 20 percent rating is warranted if the disorder is 
moderately severe; a 30 percent rating is provided if the 
disorder is severe.  Again, the veteran cannot be compensated 
under this code while already receiving compensation under 
Code 5284.  See Id.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of DeLuca, supra.  The provisions of 38 C.F.R. 
§ 4.59 have also been considered.  In that regard, the 
veteran has complained of pain and fatigability.  However, 
the Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran has already been maximally 
compensated for his left foot disability under Code 5284.  
Thus, he has already been compensated for functional loss and 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2001) whether or not 
raised by the veteran, as required by Schafrath, supra.  
However, the Board finds no basis on which to assign a higher 
disability rating as the veteran manifests no separate and 
distinct symptoms of left foot disability not contemplated in 
the 40 percent rating permitted under the Schedule.

In this case, the evidence weighing in favor of the veteran 
and that against his claim for increased rating for left foot 
gunshot wound residuals is at least in relative equipoise.  
As the benefit of the doubt must always be resolved in the 
veteran's favor, an increased rating of 40 percent is 
warranted.  38 U.S.C. § 5107(b).  


ORDER

An evaluation of 40 percent for residuals of a gunshot wound 
to the left foot is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

